DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE, and Declaration under 37 C.F.R. § 1.132, all filed 04/29/2021.

	Claims 1, 4-7, 9-21, 33-38 previously presented. Claims 9 and 11, that are withdrawn claims, have been canceled.
	
Claims 1, 4-7, 10, 12--21, 33-38 are pending.

Claims 6-7, 12-20, 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/13/2020.

Claims 1, 4, 5, 10 and 21 are subject of this office action.

Note that the limitation of withdrawn claim 11 has been added to claim 1. In order to advance the prosecution, examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02[R-5].
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 0129947 (EP ‘947, IDS filed 01/10/2019) Schulze et al. (US 4,794,119, IDS filed 01/10/2019), the article by Hajikazemi et al. (“Reason for discontinuation of depot medroxyprogesterone acetate”, previously provided), Dudley et al. (US 2008/0317844, IDS filed 01/10/2019), and Glass et al. (US 3,919,411, currently cited on PTO 892). Note that Hajikazemi is an optional reference. 

Applicant Claims 
Claim 1 is directed to an injectable composition of Levonorgestrel Butanoate (LB) wherein the composition is a sterile aqueous suspension comprising LB particles with a median (D50) particle size in the range of 13 - 50 µm, and wherein the composition comprises polysorbate 80 and sorbitan monopalmitate. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
EP ‘947 teaches composition based on levonorgestrel esters that is effective as long term contraceptive agent. Levonorgestrel esters includes small group of esters including levo-norgestrel butanoate (LB). The esters are formulated in an aqueous medium in the form of microcrystalline suspension of particle size in the range of 3-10 µm expressed as the 50% cumulative oversize in the Coulter distribution curve, i.e. D50. The human dosage contains from 1-50 mg of the ester (abstract; page 3, lines 11-17; page 4, lines 6-15). The composition is injectable (page 1, lines 1-5). Longer term effectiveness is achieved from levonorgestrel ester with doses smaller than normal doses of depot medroxyprogesterone acetate (DMPA) (page 3, lines 18-19). Measurable levels of levonorgestrel esters are still detectable in the circulation longer than 100 days after injection (page 5, lines 15-17). The reference teaches aqueous microcrystalline suspension of levonorgestrel ester comprising 0.2 % polysorbate-80 (page 9, lines10-13). The injections can be given at intervals from 2 to 6 months (page 6, lines 4-6). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While EP ‘947 teaches long term delivery of the steroid LB and suggests µm as claimed by claim 1. EP ‘947 does not explicitly teach sorbitan monopalmitate as claimed by claim 1.
Schulze teaches aqueous crystalline suspension of steroids esters. The reference teaches composition comprises 40-90% of the crystals has particle size between 15-60 µm, 20-60% has particle size of 30-100 µm, and up to 30% has particle size between 15-60 µm. The composition provides depot effect of the steroid. One time intramuscular injection of 30-75 mg of steroid achieves the desired uniform plasma level that ensures effective contraception. The concentration of steroid in the aqueous suspension is in the range of 10-200 mg/ml. The steroid includes levonorgestrel ester (abstract; col.2, lines 9-38; col.3, lines 10-16; col.4, lines 18-24, 41-45, 54-56; claims).
Hajikazemi teaches that depot MPA shows undesirable side effects such as amenorrhea, bleeding bone pain. Therefore, WHO reported that the US National Institute for Mother and Child Health and Human Development identified LB for further development as better alternative to the existing monthly injectable DMPA (see the entire document, and the discussion in particular).  
Dudley teaches composition suitable for injection comprising hormone including LB. The composition provides controlled release of the drug obtained by including acceptable hydrophilic surfactant and hydrophobic surfactant in the composition. Example of hydrophilic surfactant is polysorbate-80, and example of the hydrophobic surfactant is sorbitan ester of fatty acid (abstract; ¶¶ 0032, 0063, 0071, 0079, 0085-0086).
Glass teaches non-toxic stable injectable composition for administering medicine 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide injectable long term LB aqueous formulation comprising crystalline drug suspension as taught by EP ‘947 that comprises polysorbate-80, and increase the particle size of the crystal of EP ‘947 to between 15 and 60 µm as taught by Schulze. One would have been motivated to do so because Schulze teaches that formulation comprising levonorgestrel esters of that size achieves the desired uniform plasma level that ensures effective contraception. One would reasonably expect formulating injectable depot formulation comprising LB particle having size between 15-60 µm and polysorbate-80, wherein the composition achieves the desired uniform plasma level that ensures effective contraception.
Further, one having ordinary skill in the art would have used LB in the formulation taught by the combination of EP ‘947 and Schulze based on the teaching of Hajikazemi that depot MPA shows undesirable side effects such as amenorrhea, bleeding bone pain, and therefore, WHO reported that the US National Institute for Mother and Child Health and Human Development identified LB for further development as better alternative to the existing monthly injectable DMPA.
Furthermore, it would have been obvious to one having ordinary skill in the art 
Additionally one having ordinary skill in the art would have been motivated to use sorbitan monopalmitate taught by Glass as a sorbitan fatty acid ester taught by the combination of EP 947, Schulze, Hajikazemi and Dudley because Glass teaches suitability of sorbitan monopalmitate in a non-toxic, stable injectable composition, and its suitability to be combined with polysorbate-80.
Regarding the limitation of claim 1 that the formulation is sterile, it is obvious to sterilize any injectable formulation as a routine precaution against infection at the site of injection and systemically causing septicemia. 
Regarding the particle sizes claimed by claim 1 with D50 in the range of 13-50 µm, Schulze teaches more than 50%, i.e. D50, have size between 15-60 µm, that overlap with the claimed sizes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding polysorbate-80 and sorbitan monopalmitate claimed by claim 1, the combination of the cited references teaches combination of polysorbate 80 and sorbitan 
Regarding the concentration of LB of 1-50 mg/ml as claimed by claim 4, Schulze teaches 10-60 mg/ml that overlaps with the claimed concentration. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 5 that the duration of progestational action is at least 4 month, EP ‘947 teaches that the injections can be given at intervals from two to six months, and teaches levonorgestrel in the circulation for more than 100 days, these teaching implies duration of progestational action more than 100 days since patient can remain for 6 month between injections. Further, one having ordinary skill in the art would have adjusted the amount of the levonorgestrel butanoate and manipulate the used additives and excipients to achieve the desired release from the formulation for the desired time of action.
Regarding the amount of the polysorbate-80 of 0.05-2% as claimed by claim 10, EP ‘947 teaches 0.2% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 21 that the particles are not aggregated, none of the references teaches aggregation of the particles and all the reference teaches injectable composition that implies no aggregation. Glass teaches stability of the injectable composition comprising polysorbate-80 and sorbitan monopalmitate as applicants claiming and expected to provide the properties applicants achieved, e.g. no aggregation. Further, the cited references teaches the instantly claimed formulation and 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Claim Rejections - 35 U.S.C. § 103
Applicants argue that EP ‘947 teaches microcrystalline formulations of levonorgestrel esters (including levonorgestrel butanoate) as microcrystalline suspensions having a particle size in the range of 3 to 10 µm (expressed as the 50% cumulative oversize in the Coulter distribution curve). EP ‘947 expresses in several instances the criticality of this size range on the duration of action of the levonorgestrel ester. Thus, a person of skill in the art upon reading EP ‘947 for all its teaching would readily understand the criticality of the particle size range described in the reference. Further, a person of skill in the art would also note the activities provided by the formulations described in EP ‘947, with activities noted for up to 91 days (after which activity was not further analyzed); particularly, levonorgestrel butanoate (LB) suppressed estrus in rats for up to 91 days when the described aqueous suspension was administered at a dose of 8 mg/kg of body weight (see Table 1 on page 16). Therefore, if a person of skill in the art were looking to modify the LB formulations in EP ‘947 to produce a longer acting formulation, they would most likely seek at least a suggestion elsewhere that such a modification would provide a formulation that acts longer than the 91 days described in EP ‘947.

In response to this argument, it is argued that while EP ‘947 teaches particle size smaller than the claimed particle size, Schulze teaches particle size overlapping with the claimed particles sizes and having the claimed D50. Regarding activity of the present composition for more 91 days taught by the reference, EP ‘947 teaches that the injections can be given at intervals from two to six months, and teaches levonorgestrel 
It is noted that applicants argue against EP ‘947 individually, wherein obviousness is based on combination of the reference with other references.

Applicants argue that when Schulze is considered in light of the above teaching, a person of skill in the art would not find any motivation therein to modify the particle size of the formulations of EP ‘947. A review of this reference shows that the described formulations only provided extended release for up to 28 days, much less than the 91 days described in EP ‘947. The reference teaches “release of the ester and formation of free norethisterone take place for up to 5 days at almost constant rate, then become slightly greater up to the 11th day, drop gradually down to the initial level up to the 19th day, and reach values, after 28 days, that are so low that withdrawal bleeding occurs” (see column 3, lines 27-32, Figure. 2). Therefore, a person of skill in the art would not look to the teaching of Schulze if they were looking to make a longer acting formulation, as this reference instead teaches a much shorter time of efficacy than that even found in EP ‘947. In view of this, as well as the teachings regarding the criticality of microparticle size on efficacy found in EP’947, a person of skill would have no suggestion or even motivation to modify the formulations to have a particle size of 15-60 µm as argued by the Office.

In response to this argument, as state above, EP ‘947 suggests more than 100 days circulating levonorgestrel, and no need to be retaught by each secondary 

Applicants argue that Hajikazemi, while does state that LB may be a better alternative than DMPA as a monthly injectable contraceptive, it does not provide any additional teaching regarding how the formulation of EP ‘947 could be modified to arrive at the composition of the present claims, let alone any guidance whatsoever regarding how any composition would be made for such purpose.

In response to this argument, it is argued that Hajikazemi is relied upon as an optional reference teaches the advantage of using LB over existing monthly injectable DMPA. The teaching of Hajikazemi would have motivated one skilled in the art to use LB in contraceptive formulations instead of DMPA because Hajikazemi teaches that DMPA shows undesirable side effects such as amenorrhea, bleeding bone pain, and therefore, WHO reported that the US National Institute for Mother and Child Health and Human Development identified LB for further development as better alternative to the existing monthly injectable DMPA. This teaching would have suggested to one skilled in 

Applicants disagree with the Office that Dudley provides motivation for the inclusion of a sorbitan fatty acid ester within the present formulations. However, to even arrive at the present formulation based on this rationale, a person of skill in the art would be required to select a sorbitan fatty acid ester out of an extensive list of possible lipophilic surfactants that the reference says could be used (see the suitable list of lipophilic surfactants provided in paragraphs [0073] to [0082]). Without any specific teaching, suggestion, or motivation provided in the text or elsewhere to select a sorbitan fatty acid ester (let alone sorbitan monopalmitate as presently claimed) out of all the surfactants provided, a person of skill in the art would be required to carry out significant experimentation, testing and trials of the various surfactants described, to eventually arrive at the present composition. This alone speaks to the non-obviousness of the composition presently claimed.

In response to this argument, it is noted that sorbitan fatty esters are taught by Dudley in paragraph [0079] only. The newly cited reference Glass suggest sorbitan monopalmitate, and further taught it in an injectable composition, and furthermore suggests its combination with polysorbate-80 as evidenced by claiming both by claim 11 and reciting mixture of both by the claim. It had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).



In response to this argument, applicant’s attention is directed to the scope of the present invention that is directed to a composition, and all the elements of the composition are taught by combination of the cited references. Motivation to combine the references exists, even if different from what applicants had done. Reasonable expectation to achieve the present invention has been provided. All the cited references are analogous art, and are in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned, which is injectable composition. Therefore, it is proper to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The examiner does not have to combine the references for the same reasons applicants may had combined for. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that the development of a long acting injectable formulation of LB has been a long-standing problem in contraceptive development, in particular with regards to the development of stable and reproducible formulations as would be required for a commercially viable product. While long-acting micronized aqueous formulations of LB have been previously demonstrated to suppress ovulation for 5-6 months with a single dose, they have shown significant problems with aggregation that hinders product stability and reproducibility from batch to batch. While efforts have been made to modify these formulations to increase stability, this led to a decrease in the time period for long term suppression of ovulation. There is clearly a need for the 

In response to this argument, it is argued that stable reproducible non-aggregated injectable formulation is taught by combination of the cited references that teaches every element of the claimed formulation, and further suggests delivery for more than 100 days and suggests stable formulation. Regarding the argument that the claimed invention solved a problem that was long standing in the art, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. 

Applicants argue that they have found that formulations having a particle size ranging from 13 - 50 µm and that further contain both polysorbate 80 and sorbitan monopalmitate as presently claimed provide the proper balance between the desired longer acting contraceptive effect and stability characteristics for the formulation. As shown in Figure 2 and described paragraph [0061] of the specification as filed, Applicants have surprisingly found that claimed formulations containing polysorbate 80 and sorbitan monopalmitate with larger particle sizes provide longer suppression of ovulation. Notably, this contrasts with the above discussed teaching found in EP ‘947 that instead states that formulations with larger particle sizes have lower activity and teaches to maintain the particle size in the range of 3 to 10 µm.

In response to this argument, it is argued that any data in the specification regarding stability and particle sizes and ingredients used, are not unexpected results and therefore cannot rebut prima facie obviousness. The cited references in combination suggests injectable composition comprises polysorbate 80 and sorbitan monopalmitate, and suggests the claimed particle sizes, as set forth in this office action. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006  In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). It is further argued that the objective evidence of nonobviousness must be commensurate in scope with claims that evidence is offered to support. See in Greenfield and DuPont 197 USPQ 227 (CCPA 1978); In re Boesch and Slaney 205 USPQ 215 (CCPA 1980); and In re Tiffin and Erdman 170 USPQ 88 (CCP 1971). In the instant case, applicants achieved the results with specific wetting and dispersing agents that are not claimed by the rejected claims. 
Finally, the examiner believes that a prima facie case of obvious ness has been established. A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Response to Declaration of Dr. McCormick
Under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 04/29/2021 is insufficient to overcome the rejection of claim1, 4, 5, 10 and 21 based upon EP ‘947, Schulze, Hajikazemi and Dudley as set forth in the last Office action because: the data provided by the declaration show that an LB formulation containing both polysorbate 80 and sorbitan monopalmitate had greater sedimentation volumes (indicating that the formulations took longer to settle) both initially and after one month over a variety of storage conditions compared to an LB formulation containing polysorbate 80 only.  Further, an LB formulation containing both polysorbate 80 and sorbitan monopalmitate showed improved resuspendibility (as measured by the number of shakes required to resuspend) compared to an LB formulation containing polysorbate 80 only. Thus, such formulations show improved stability on storage compared to prior LB formulations such as those described in EP ‘947.

This was not found sufficient to overcome the obviousness rejection because the declaration refers only to the system described in the above referenced application and not to the individual claims of the application. The claims do not recite all the elements used to run the comparative data. In other words, the claims recite only polysorbate 80 and sorbitan monopalmitate wherein the comparison done between formulations comprising other ingredients: sodium carboxymethyl cellulose, sodium hydrogen orthophosphate anhydrous, disodium-dihydrogen orthophosphate anhydrous, and benzyl alcohol. Such ingredients may affect stability and resuspendibility of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./